Citation Nr: 0332224	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-05 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.  

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to an increased rating for lumbar strain.

4.  Entitlement to an increased rating for anxiety with panic 
attacks and depression.

5.  Entitlement to service connection for residuals of a left 
foot injury with left ankle involvement.

6.  Entitlement to service connection for dermatitis 
herpetiformis.

7.  Entitlement to service connection for non-specific 
urethritis.

8.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

On January 31, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the appropriate State or 
Federal agency and verify the following 
aspect of the appellant's service: each 
separate period of active duty, ACDUTRA 
and INACDUTRA, respectively, identified 
by beginning and ending dates, from 
September 25, 1975 to the present.

2.  Contact the appropriate State or 
Federal agency and obtain personnel 
records confirming the location(s) of the 
appellant's active duty in 1973 and 1974, 
to include Korea and other overseas 
location(s).  If no such service 
personnel records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

3.  After receiving the verification 
requested in paragraphs 1 and 2, contact 
the National Personnel Records Center 
(NPRC), the United States Army Reserve 
Personnel Command (ARPERSCOM, formerly 
ARPERCEN), and any other appropriate 
agency and obtain the following service 
records: all service medical records, to 
include entrance and discharge 
examinations, for each of the verified 
periods of service (whether representing 
active duty, ACDUTRA, and INACDUTRA, 
respectively) from September 25, 1975 to 
the present.  Include a specific request 
for all medical records prepared during 
appellant's period of service in Korea or 
other overseas location, if applicable, 
in 1973 and 1974.  If no service records 
can be found or if they have been 
destroyed, ask for specific confirmation 
of that fact.

4.  After the development requested in 
above has been completed, make 
arrangements with the appropriate VA 
medical facility or facilities for the 
appellant to be afforded the following 
examinations:

(A)  a skin examination to show the 
relationship, if any, between a disease 
or injury incurred during service or 
another disorder and any dermatitis 
herpetiformis that is diagnosed by the 
examiner.  All tests and studies thought 
necessary by the examiner should be 
performed.

If dermatitis herpetiformis is diagnosed, 
the examiner should state in the 
examination report whether it is at least 
as likely as not that the disorder is 
attributable to an injury (including 
stress that the appellant claims to have 
experienced while serving as a military 
policeman during the period September 
1972-September 1975) or a disease 
(including non-specific urethritis, for 
which the appellant alleges he was 
treated at least twice between March 1973 
and March 1974) that may have been 
suffered by the appellant during any of 
his service.
If dermatitis herpetiformis is not 
diagnosed, the examiner should state in 
the examination report why the diagnosis 
of dermatitis herpetiformis rendered 
during the VA examination of May 1998 is 
rejected.  
Send the claims folders to the examiner 
for review.

(B)  a genitourinary examination to show 
the relationship, if any, between a 
disease or injury incurred during service 
or another disorder and any non-specific 
urethritis that is diagnosed by the 
examiner.
All tests and studies thought necessary 
by the examiner should be performed.  If 
non-specific urethritis is diagnosed, the 
examiner should state in the examination 
report whether it is at least as likely 
as not that the disorder is attributable 
to an injury or a disease that may have 
been suffered by the appellant during any 
of his service, to include service 
reportedly in Korea in 1973-74.  If non-
specific urethritis is not diagnosed, the 
examiner should state in the examination 
report why the diagnosis of non-specific 
urethritis rendered during the VA 
examination of May 1998 is rejected.  
Send the claims folders to the examiner 
for review.

(C)  an examination by an endocrinologist 
and an immunologist jointly (if possible) 
to show the relationship, if any, between 
a disease or injury (to include 
vaccination) incurred during service and 
any hypothyroidism that is diagnosed by 
the examiners.
The examiners should correlate their 
respective findings and opinions.  If 
they initially disagree about any matter 
with which their joint examination of the 
appellant is concerned, the examiners 
should attempt to resolve their 
disagreement by reconciling their 
findings or opinions, as the case may be.  
All tests and studies thought necessary 
by the examiners should be performed.

In the examination report, the examiners 
should

(a)  state whether the appellant has 
hypothyroidism and if so, whether the 
hypothyroidism is due to an underlying 
autoimmune disorder.

(b)  if hypothyroidism is diagnosed, 
state whether it is at least as likely as 
not 

(i) that a vaccination or combination of 
vaccinations administered to the 
appellant during a period of service 
(specifically, (a) vaccination for 
typhoid, hepatitis A, hepatitis B, MMR, 
PPD, and anthrax in April 1999 and/or 
(b)vaccination for hepatitis A and plague 
booster in February 1997, hepatitis B in 
February 1997 and March 1997, and 
Japanese B encephalitis in February, 
March, and April 1997, all as shown by 
his service medical records) aggravated 
preexisting hypothyroidism, either 
directly or by affecting a preexisting 
autoimmune disorder underlying the 
hypothyroidism, 

(ii) or, in the alternative, that another 
incident of his service (an injury or a 
disease) caused him to develop 
hypothyroidism or aggravated any 
hypothyroidism, either directly or by 
affecting a preexisting autoimmune 
disorder underlying the hypothyroidism, 
that existed prior to the in-service 
disease or injury in question.
Send the claims folders to the examiners 
for review.

(D)  an orthopedic examination
	(i)  to show the relationship, if 
any, between a disease or injury incurred 
during service or a service-connected 
disability and any disorder of the left 
foot or the left ankle that is diagnosed 
by the examiner.
All tests and studies thought necessary 
by the examiner should be performed.
In the examination report, the examiner 
should:  
(a)  state all diagnoses rendered for the 
left foot and the left ankle during the 
examination.
(b)  of each disorder diagnosed, state 
whether it is at least as likely as not 
that it is attributable to an injury 
suffered by the appellant during any of 
his service or to the aggravation during 
service of a previously sustained injury 
(and in so doing, comment specifically 
upon the July 1980 notation in the 
appellant's service health records of an 
aggravated foot injury and the October 
1980 notation in a VA medical facility 
operation report of the nonunion of a 
chip fracture of the left medial 
malleolus sustained in August 1980).  
	(ii)  to show the nature and extent 
of the appellant's right and left knee 
disabilities.
All findings should be stated separately 
for each knee.
X-rays of the right and left knees should 
be performed during the examination.  If 
not performed, the examiner should 
explain the reason(s) therefor, 
especially in light of the need to 
determine if arthritis of either knee is 
established by x-ray findings.  All other 
tests and studies thought necessary by 
the examiner, including those to evaluate 
the nature and severity of any 
subluxation of the knee, ligament-related 
instability of the knee, and instability 
of the knee of other origin, also should 
be performed.
In the examination report, the examiner 
should
(a)  state whether x-rays of the right 
knee and the left knee, respectively, 
disclose arthritis.
(b)  state whether either or both knee 
conditions are manifested by limitation 
of motion.  The examiner should measure 
and report in degrees all ranges of 
motion of each knee and should identify 
in degrees any point after which the 
motion in concern appears to be achieved 
only with pain.
(c)  state whether there is pain with use 
of either or both knees.  In addition, 
state whether there is weakened movement, 
excess fatigability, or incoordination on 
motion of either or both knees.  Such 
inquiry should not be limited to muscles 
or nerves.  If feasible, express each of 
these determinations in terms of the 
degree of additional range-of-motion loss 
attributable to the factor in concern.
(d)  state whether either or both knee 
conditions are manifested by subluxation 
and, if so, the extent thereof. 
(e)  state whether either or both knee 
conditions are manifested by instability 
and, if so, the nature (whether ligament-
related or of other origin) and the 
extent thereof.
(f)  state whether either or both knee 
conditions involve any other pathology 
and if so, identify the disorder or 
disorders.
(g)  provide an opinion as to whether 
each of the knee disabilities, insofar as 
it may involve instability and 
subluxation but without considering 
arthritis, is "slight," "moderate," or 
"severe."
Send the claims folders to the examiner 
for review.

(E)  orthopedic and neurological 
examinations to determine the severity 
and characteristics of the appellant's 
lumbar spine condition since April 10, 
1999.

In the examination report, the 
neurological examiner should (a)  state 
whether the appellant has degenerative 
disc disease (intervertebral disc 
syndrome) of the lumbar spine; (b)  if 
degenerative disc disease (intervertebral 
disc syndrome) of the lumbar spine is 
present, comment on the presence or 
absence of persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc(s) and provide 
an opinion as to whether such symptoms, 
if present, are "pronounced," with 
little intermittent relief, or 
"severe," with recurring attacks with 
intermittent relief, or "moderate," 
with recurring attacks; (c)  comment on 
whether during the past 12 months or 
fewer, as the case may be, since 
September 23, 2002, the appellant has had 
one or more "incapacitating episodes" 
(an "incapacitating episode" being a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
(i) having a total duration of at least 
two weeks but less than four weeks, or 
(ii) having a total duration of at least 
four weeks but less than six weeks, or 
(iii) having a total duration of at least 
six weeks; (d)  report whether the lumbar 
spine condition is manifested by 
limitation of motion.  If limitation of 
motion is found, the examiner should 
report such in degrees and express an 
opinion as to whether it is "slight," 
"moderate," or "severe."  In addition, 
the examiner should determine whether 
there is weakened movement, excess 
fatigability, or incoordination with use 
of the lumbar spine.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss 
attributable to these factors; (e)  
provide an opinion as to whether the 
appellant's lumbar spine condition has 
remained at approximately the same level 
or has varied in severity since April 10, 
1999, citing the findings on which the 
opinion is based.  All tests and studies 
thought necessary by the examiner should 
be performed.

Send the claims folders to the examiner 
for review.

In the examination report, the orthopedic 
examiner should:

(a)  comment on whether x-rays confirm 
the presence of degenerative joint 
disease of the lumbar spine

(b)  comment on the presence or absence 
of muscle spasm on extreme forward 
bending; loss of lateral spine motion, 
unilateral, in the standing position; 
listing of the whole spine to the 
opposite side; positive Goldthwaite's 
sign' marked limitation of forward 
bending in standing position; loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space; and abnormal mobility on 
forced motion.

(c)  report whether the lumbar spine 
condition is manifested by limitation of 
motion.  If limitation of motion is 
found, the examiner should report such in 
degrees and express an opinion as to 
whether it is "slight," "moderate," or 
"severe."  In addition, the examiner 
should determine whether there is 
weakened movement, excess fatigability, 
or incoordination with use of the lumbar 
spine.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss 
attributable to these factors.

(d)  provide an opinion as to whether the 
appellant's lumbar spine condition has 
remained at approximately the same level, 
or has varied in severity at any time or 
times, since April 10, 1999, citing the 
findings on which the opinion is based.

All tests and studies thought necessary 
by the examiner should be performed.  
Send the claims folders to the examiner 
for review.

(F)  a psychiatric examination to 
determine the severity and 
characteristics of the appellant's 
anxiety with panic attacks and depression 
since July 28, 1998.

All indicated diagnostics, to include 
psychological testing, should be 
performed.

The examination report should include 
discussion of the nature, frequency, 
duration and severity of all psychiatric 
symptoms; assignment of current and past-
year GAF scores; an assessment of the 
appellant's day-to-day functioning as it 
affects social interaction and 
employability; and, to the extent 
possible, an opinion based on the 
evidence of record, on whether the 
appellant's psychiatric symptoms have 
remained at approximately the same level, 
or has varied in severity at any time or 
times, since July 28, 1998.  It is 
requested that the examiner differentiate 
the occupational impact of psychiatric 
symptomatology from the impact of any 
physical disability on the appellant's 
ability to work.

Send the claims folders to the examiner 
for review.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





